ACCEPTED
                                                                                                                                             06-15-00068-CV
                                                                                                                                  SIXTH COURT OF APPEALS
Appellate DocketNumber: 06-15-00068-CV                                                                                                  TEXARKANA, TEXAS
                                                                                                                                       9/30/2015 10:34:41 AM
                                                                                                                                            DEBBIE AUTREY
Appellate Case    Style:    Donal Tumer                                                                                                               CLERK

                      Vs'   Christus St. Michaels Health System

Companion Case No.:
                                                                                                                  FILED IN
                                                                                                           6th COURT OF APPEALS
                                                                                                             TEXARKANA, TEXAS
                                                                                                           9/30/2015 10:34:41 AM
Amended/corrected    statement:                    DOCKETING STATEMENT (Civil)                                  DEBBIE AUTREY
                                                                                                                    Clerk
                                              Appellate Court:6th Court of Appeals
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                              II.     Appellant Attorney(s)

ffi Person I      Organization (choose one)                               X       Lead Attorney

                                                                          First   Name: Michael
First Name:       Donal                                                   Middle Name:
Middle Name:                                                              Last    Name:     Bernoudy

Last Name:        Tunrer                                                  Suffix:     Jr.

Sufftx:                                                                   Law Firm Name:The Bernoudy Law Firm

Pro    Se:   O                                                            Address    l:     2400 W. Grand

                                                                          Address 2:

                                                                          City:             Marshall

                                                                          State: Texas                            Zip+   :   75670
                                                                          Telephone:         (903)9354223                ext.

                                                                          Fax:        (903)935-4228
                                                                          Emai[:      mlbjr@bernoudylawfirm.com

                                                                          SBN:        24051882

III.   Appellee                                                           IV.     Appellee Attorney(s)

fl Person ffiOrganization     (choose one)                                X       Lead Attorney

Organization Name: Christus St. Michaels Health System                    First   Name:     Cory

First Name:                                                               Middle Name:
Middle Name:                                                              Last    Name:      Sutker

Last Name:                                                                Suffix:
Suffix:                                                                   Law Firm Name: Cooper        & Scully Law Firm
ProSe:       C                                                            Address    l:     900 Jackson St., Ste. 100

                                                                          Address 2:

                                                                          City:             Dallas

                                                                          State: Texas                            Zip+4:        75202
                                                                          Telephone:         (214)712-9500               ext.
                                                                          Fax:        (214) 712-9540
                                                                          Email:      cory.sutker@cooperscully.com

                                                                          SBN:        24037569
                                                               Page 1   of7
V. Perfection Of Appeal And Jurisdiction
Nature of Case (Subject matter or type of case): Professional Malpractice

Date order or judgment signed: August              28,2015                            Type ofjudgment: Summary Judgment
Date notice of appeal filed in trial      court:     September       I   8, 201 5

If mailed to the trial court clerk, also give the             date mailed:

Interlocutory appeal of appealable order:            f        Yes ffi No
If yes, please speciff statutory or other basis on which interlocutory order is appealable                    (See TRAP 28):



Accelerated appeal (See TRAP          28):           f,       Yes    X   lto
Ifyes,   please speciSr statutory or other basis on which appeal is accelerated:



Parental Termination or Child Protection? (See TRAP                      28.4): f,Yes ENo

Permissive? (See TRAP          28.3):                    f]    Yes   X    No
Ifyes.   please speci$ statutory or other basis for such status:


Agreed? (See TRAP        28.2):                       f        Yes   X    No
Ifyes,   please speciff statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or                      rule: I      Yes   X   No
Ifyes, please specify statutory or other basis for such status:

Does this case involve an amount under                f] Yes ffiNo
                                                   $100,000?
Judgment or order disposes of all parties and issues: ffi Yes I No

Appeal from final judgment:                           ffi Yes n No
Does the appeal involve the constitutionality or the validity of a statute, rule, or                    ordinance?   fl   Ves   ffiNo
V[.   Actions Extending Time To Perfect Appeal

Motion for New Trial:                     [Yes X No                             If yes, date filed:
Motion to Modify Judgment:                [Yes X No                             If yes,   date filed:
Request for Findings of Fact
and Conclusions of Law:
                                          fl   Yes    X        No               If yes,   date filed:


Motion to Reinstate:                      fiYes X No                            If yes, date filed:

Motion under TRCP 306a:
                                          IYes XNo                              Ifyes, date filed:

Other:                                    flYes X              No
If other,   please specifu:

VII.   Indigency Of Party: (Attach lile-stamped copy of aftidavit, and extension motion if nled.)

Affidavit filed in trial court:           f,   ves    XNo                      If yes, date filed

Contest filed in trial court:             !Yes        I       lto              If yes, date filed

Date ruling on contest due:


Ruling on contest:      f,    Sustained        I     Ovemrled                  Date of ruling:


                                                                                Page2ofT
VIII.    Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this            appeal?   [Yes X      No
Ifyes,    please attach a copy ofthe petition.




Date bankruptcy filed:                                                  Bankruptcy Case Number:




IX. Trial Court And Record

Court: l02nd                                                                 Clerk's Record:

county:      Bowie                                                           Trial court clerk: ffi District f] county
Trial Court Docket Number (Cause No.):           15C0448-102                 Was clerk's record requested? f] Yes X          No

                                                                             Ifyes,   date requested:

Trial Judge (who tried or disposed of    case):                              If no, date it will   be requested:

FirstName: Bobby                                                             Were payment arrangements made with clerk?
MiddleName:                                                                                                           f]Yes XNo nlndigent
Last Name: Lockhart
                                                                             (Note: No request required under TRAp J4.5(a),(b))
Suffix:

Address     l:        100 North State Line

Address 2     :


City:                 Texarkana

State: Texas                            Zip +    4'   75501

Telephone:        (903)798-3527           ext.

Fax:        (903) 798-3301
Email:




Reporter's or Recorder's Record:

Is there a reporter's   record?          fiYes E No
Wasreporter'srecordrequested?            f]Ves XNo
Was there a reporter's record electronically recorded?        [   Ves   E   No
Ifyes,    date requested:

If no, date it will   be requested:
Were payment arrangements made with the court reporter/court recorder?
                                                                                      fiyes f]     No f,]Indigent




                                                                    Page 3 of 7
x Court Reporter                           f]     Court Recorder
x Official                                 E      Substitute




First   Name:       Becky

Middle Name:
Last    Name:       Sorsby

Suffix:
Address     l:      100 North State Line

Address 2:

City:               Texarkana

State:     Texas                         Zip +    4: 75501
Telephone: (903)798-3527                   ext.
Fax;        (903) 798-3301

Email:

X.   Supersedeas Bond

Supersedeas bond       filed:f   Yes   X   No       If yes, date filed:

Will file:   I   Yes   X    No



XI. Extraordinary Relief
Will you request extraordinary relief (e.g. temporary or ancillary relief) from this              Court? f]Yes   X   No
Ifyes, briefly state the basis for your request:



XII.  Alternative Dispute Resolution/tlediation (Complete section if filing in the lst, 2ndr 4th,sth, 6th,8th,9th, 10th,        llth,   12th, l3th,
or l4th Court of Appeal)
Should this appeal be referred to      mediation?                yes
                                                           f           X   No

If no,   please speciff:

Has the case been through an ADR        procedure?         f,Yes E         No
If yes, who was the mediator?
What type of ADR procedure?
At what    stage did the case go through   ADR?        [       Pre-Trial   f]   Post-Trial   f,   Ottrer

If other, please speciff:
Type ofcase?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed        of?    Summary Judgment

Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual                 damages:

Punitive (or similar) damages:

                                                                           Page4ofT
Attorney's fees (trial):

Attorney's fees (appellate):

Other:

If other,   please speci$:




Will you challenge this Court's   jurisdiction? f Yes X        No
Does judgment have language that one or more parties "take    nothing"?      f   Yes   X   No

Does judgment have a Mother Hubbard clause?       [Yes X       No

Other basis for finality?
Ratethecomplexityofthecase(uselforleastand5formostcomplex):              f t DZ f]3f]4       n5
Please make my answer to the preceding questions known to other parties in this case. f Yes X No

Can the parties agree on an appellate mediator? f] Yes X No

Ifyes.   please give name, address, telephone, fax and email address:

Name                              Address                    Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:

Name of person filing out mediation section of docketing statement:




XIII.    Related Maffers

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket     Number:                                                               Trial Court:

  Style:

     Vs.




                                                               Page 5 of 7
XIV. Pro Bono Program: (Complete section if liling in the lst,3rd,      Sth,   or l4th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking otlrer counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono   Program? L] Yes ffi No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?   fl Yes   X
                                 No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely       for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200Vo     of
the U.S. Deparhnent of Health and Human Services Federal Poverty Guidelines?             f  Yes   X   No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on      the internet at http;,/taspqlhsgor4ortg.gl06lrovert),.shtn{.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? f,Yes X No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the intemet at hltpi/,i\\,w\\,.tex-_aplr.et-q. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to yow financial circumstances.


Give a brief description of the issues to be raised on appeal, the relief soughq ana the applicable sandard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature
                                             )


                                                                                         Date:                  7 ,/so       /ts
                                                                                         State Bar   No.: 24051882


Electronic Signature:
    (Optional)




                                                               a9e
The undersigned counsel ce(ifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgm ent SfOttunrs-o+-5ieplsmber 3 0, 20 I 5




                of counsel (or pro   syfarty)                    \-            Electronic Signature:



Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                                 (1) the date and manner of service;
                                 (2) the name and address ofeach person served, and
                                 (3) if the person served is a party's attorney. the name of the party represented by that attomey


          enter the following for each person served:


Date     Served:      September 30, 2015

Manner Served: Fax

First    Narne:       Cory

Middle Name:
Last     Name:         Sutker

Suffix:

Law Finn Name: Cooper & Scully Law Firm
Address     I   :      900 Jackson St., Ste. 100

Address 2:

City:     Dallas

State Texas                                Zip+4:    75202

 Telephone: Ql4) 712'9500                 ext.

Fax:            (214) 712'9540

Email:      cory.sutker@cooperscully.com

If Attorney, Representing        Party's Name: Christus St. Michael Health System




                                                                      PageT of7
    09/30/2015 09:57               FAX                                                                                                                 Eoot

                                                                         **   rt   * * tt r( * * * * * * * * * * *   **rr
                                                                         :r,?!r* TX REPQRT ***
                                                                         ********* * r( r(r(* r(* *rl:rr ikrt


                                          TRANSMISSION COMPLETED

                                          TXIRX    NO.                                     0697
                                          DESTINATION       NUMBER                                             12147129540
                                          DESTINATION ID
                                          ST.   TIME                                       09/30 09:49
                                          COMMUNICATION TIME                               07'54
                                          PAGES SENT                                            7
                                          RESULT                                           OK




    Appcllato Dookot       Nuubr:

    Amcllaic Cme Stylc:



    CompmionCaseNo.:




    Atmdad/cmac-tcd          statcilfl ent :                      DOCKETING STATEMENT (Civil)
                                                          ,dppell*uCmuttm
                                                    (to bc filod itr   ilc aout of rppalr ryu pcrfcctiur sf appcrl           ntrdcr TR.I|P 32)




    fi   Pcraon      tr   Orgmizilion (chooac one)                                                           LmdA#omcy
                                                                                                     FirstNsmc:
    First Name:                                                                                      Middle Naroe:
                                                                                                     Laat Nurs:
    Laet Narne;                                                                                      $uft<;          W
    Suffi:     ffi                                                                                   LawFfomNane,
iPro     Sc:   O                                                                                     Addrcra         l:
l
                                                                                                     Ad&cm2l
                                                                                                     Crty:

                                                                                                     sffic;ffizJp+4:                               ffi
                                                                                                     Tctcphono; ffifi                            .*t.mffi
                                                                                                     Email:




    I    Pcrson                            (ctomcmo)                                                         Lead Atomey
    Orprnizetlnr Irl*mp                                                                                      lrlmr.